63 N.Y.2d 658 (1984)
In the Matter of the Wayne County Department of Social Services, Respondent,
v.
Kenneth Williams, Appellant.
Court of Appeals of the State of New York.
Decided July 5, 1984.
Robert A. DiNieri for appellant.
Gary Lee Bennett for respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order appealed from and order of the Appellate Division brought up for review affirmed, with costs. The determination of the Appellate Division that paternity was established by clear and convincing evidence more nearly comports with the weight of the evidence.